DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 16, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “using a substance that contains cesium and/or rubidium as the crystallization promotor”. It is unclear exactly what method step is intended by the term “using”. It is unclear whether the crystallization promotor is used during the production of the porous crystal formation layer or if it is used in a separate and different action step after the formation of the porous crystal formation layer. The examiner has 2 particles and a substance that contains cesium and/or rubidium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over BEALL et al. (US 4,935,387) in view of BAUMLER et al. (US 4,102,666).
Beall teaches a method for producing a glass component. Beall teaches producing a porous crystal formation layer containing amorphous SiO2 particles and cesium and/or rubidium (col. 5 lines 33-43).
Beall teaches that the use of thicker coatings would improve flexural fracture behavior (col. 17 lines 55-58). Therefore, it would have been obvious to one of ordinary skill in the art that a thickness of 0.1 to 5.0 mm would have been achieved through routine experimentation to optimize the flexural fracture behavior.
Beall that the fibers are amorphous or crystalline inorganic fibers (col. 3 lines 48-50). Baumler teaches that the amorphous form of silica is known as quartz (col. 6 lines 56-57) therefore it would have been obvious to one of ordinary skill in the art that the amorphous inorganic fibers of Beall would have been quartz.
2O and/or Cs2O (col. 5 line 42) which both have melting temperatures below 1150 °C and 1100 °C.
Regarding claim 4, Beall teaches that the coating may comprise Rb2O in an amount of 0-15% and Cs2O in an amount of 0-20% (col. 5 line 42) which incorporate the claimed range of at least 0.025 mole% and not more than 0.5 mole%
Regarding claim 5, Beall teaches that the use of thicker coatings would improve flexural fracture behavior (col. 17 lines 55-58). Therefore, it would have been obvious to one of ordinary skill in the art that a thickness of 0.5 to 3.0 mm would have been achieved through routine experimentation to optimize the flexural fracture behavior.
Regarding claim 6, Beall teaches amorphous SiO2 particles produced by comminuting quartz glass make up the greatest volume proportion of the crystal formation layer (col. 11 lines 10-15).
    PNG
    media_image1.png
    17
    28
    media_image1.png
    Greyscale
  
Regarding claim 7, Beall teaches the production of the crystal formation layer comprises applying a dispersion which contains the amorphous SiO2 particles in a liquid, as a slurry layer to the coating surface; and drying the slurry layer while forming a green layer (col. 7 lines 45-54).  
Regarding claim 8, Beall teaches the crystallization promoter or a precursor substance thereof is contained in the dispersion in dissolved form (col. 15 lines 5-7).  
Regarding claim 9, Beall teaches that the coating may be modified to obtain advantageous physical and chemical properties (col. 8 lines 62-64) therefore it would have been obvious to one of ordinary skill in the art that a green layer having a green density of at least 1.7 g/cm3 would have been achieved through routine experimentation.  
Regarding claim 10, Beall teaches the green layer is thermally densified at a temperature of 1000°C (col. 15 lines 44-46) which falls into the claimed range of 670°C to 1000°C. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741